Citation Nr: 1019205	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher initial rating for lumbosacral strain 
with degenerative changes, status post microdiscectomy, 
currently evaluated as 10 percent disabling prior to October 
29, 2009 and 20 percent disabling from October 29, 2009 
onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to August 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
RO in Milwaukee, Wisconsin, which in pertinent part granted 
service connection for status post lumbosacral strain with 
microdiscectomy and degenerative changes, assigning a 10 
percent evaluation.  

The Board remanded this case in September 2009.  On remand, 
the AOJ issued a February 2010 SSOC granting an increased 
evaluation of 20 percent for status post lumbosacral strain 
with microdiscectomy and degenerative changes, effective 
October 29, 2009.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.


FINDINGS OF FACT

1.  Prior to October 29, 2009, the Veteran's service-
connected low back disability was manifested by degenerative 
changes and mild scoliosis of the lumbar spine (as confirmed 
by X-ray findings), right paraspinal hypertrophy, low back 
pain, tightness in the low back and lower extremities, 
tenderness, range of motion at worst mildly limited, no 
incapacitating episodes, and no objective evidence of 
neurological complications.  

2.  From October 29, 2009 onward, the Veteran's service-
connected low back disability has been manifested by 
dextroscoliosis and degenerative osteoarthritis of the lumbar 
spine (as confirmed by X-ray findings), flattening of the 
lordosis, limitation of motion, painful motion, mild-to-
moderate lack of endurance, no incapacitating episodes, and 
no objective evidence of neurological complications.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 20 percent, 
but no more, for lumbosacral strain with degenerative 
changes, status post microdiscectomy, prior to October 29, 
2009 are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 
5242 (2009).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes, status post 
microdiscectomy, from October 29, 2009 onward are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and told that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was given proper notice in a 
June 2006 letter and was given ample opportunity to respond.  
In January 2007, the Veteran informed VA that he had no 
additional evidence to submit and requested that VA proceed 
with processing his appeal.  Subsequently, the Veteran's 
claim was readjudicated in a February 2010 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  As 
noted above, the Veteran informed VA in January 2007 that he 
had no additional evidence to submit and requested that VA 
proceed with processing his appeal.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The Veteran was afforded a VA examination in May 2005, prior 
to service separation, as part of the Benefits Delivery at 
Discharge (BDD) program.  In September 2009, the Board 
remanded the issue on appeal for a new examination.  The AOJ 
provided the Veteran with a new examination in October 2009.  
In this regard, the Board finds there to be compliance with 
the September 2009 remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 
97 (2008) (holding that only substantial, and not strict 
compliance with the terms of a remand request is required); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination more than substantially complied 
with the Board's remand order).  The Board also finds the 
October 2009 examination report to be comprehensive and 
sufficient in assessing the severity of the Veteran's 
disability.  It is noted that the examiner reviewed the 
Veteran's claims file prior to the examination, and provided 
a summary of his relevant medical history.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings, and addresses the relevant rating 
criteria.  The Board, therefore, concludes that the October 
2009 examination report is adequate upon which to base the 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected lumbosacral strain with 
degenerative changes, status post microdiscectomy, is 
currently assigned a 10 percent rating prior to October 29, 
2009 and a 20 percent rating from October 29, 2009 onward.  
The Veteran contends that his disability is more severe than 
reflected in his currently-assigned evaluations.  
Specifically, he argues that he has very pronounced scoliosis 
and non-age related restrictions because of his back.  He 
also reports that he often wakes up to very tight hamstrings 
and spasms in his lower back which limit his mobility.  See 
VA Form 9, July 2006.

a. Prior to October 29, 2009 

Service treatment records reveal that the Veteran has a 
longstanding history of low back problems.  A diagnosis of 
herniated nucleus pulposus is noted.  The Veteran underwent a 
right L4-5 microdiscectomy in August 1999.  Records dated 
from March 2006 to June 2006, shortly prior to the Veteran's 
service separation, reflect complaints of low back pain with 
tightness in the low back and lower extremities, and 
assessments of low back pain with secondary degenerative disc 
disease and degenerative joint disease.  A March 2005 X-ray 
demonstrated degenerative changes and mild scoliosis of the 
lumbar spine.  

As noted above, the Veteran participated in the BDD program 
prior to discharge from service and was afforded a VA general 
medical examination and orthopedic examination in May 2005.  
At the orthopedic examination, examiner provided a summary of 
the relevant medical history and conducted a physical 
examination of the lumbosacral spine.  Range of motion 
testing revealed flexion to 90 degrees, extension to 20 
degrees, lateral bending to 30 degrees bilaterally, and 
lateral rotation to 30 degrees bilaterally.  With respect to 
the DuLuca requirements, the Veteran was found to have 
intermittent painful motion, mild weakness, and mild lack of 
endurance.  Following the physical examination, the examiner 
concluded that no pathological diagnosis was recorded 
secondary to the history and physical examination.  

Physical therapy treatment records dated in November 2006 
show findings of mild scoliosis, right paraspinal 
hypertrophy, minimal tenderness at the S1, moderate 
tenderness at the right upper lumbar paraspinals.  The 
Veteran denied numbness and tingling.  Straight leg raise was 
60 degrees bilaterally with hamstring tightness.  There were 
no radiating symptoms.  Range of motion testing revealed 
flexion, extension and right side bending to be within 
functional limits without pain.  Left side bending was 75 
percent with mild right low back pain.  The current 
functional deficits were intermittent difficulty sitting, 
sleeping and lifting.  Other problems noted were soft tissue 
restriction and mildly limited mobility.  

In January 2007, X-rays of the lumbar spine demonstrated 
minimal anterior marginal spurring and mild dextroscoliosis 
at the thoracolumbar junction.  

VA treatment records show that the Veteran was seen in the 
emergency department in July 2007 complaining of low back 
pain.  He reported having symptoms 2 or 3 times a year.  The 
Veteran was unable to stand straight.  He denied numbness in 
the lower extremities.  On examination, it was noted that the 
Veteran was in distress from low back pain.  He ambulated 
slowly and with caution.  There was decreased range of motion 
but no sensory deficit.  The diagnosis was backache.  The 
Veteran was provided several pain medications to treat the 
pain.  

VA treatment records dated in May 2008 show that the Veteran 
reported having occasional backache and no decrease in the 
range of motion.  Physical examination of the spine revealed 
no deformities and good range of motion.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases 
and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  See 38 C.F.R. § 4.71a.  The criteria for the 
rating of spinal diseases and injuries provide that 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns a 10 percent rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The notes to the revised rating criteria for both 
cervical spine and low back disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235-5243 Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id. at Note (2); 
see also Plate V, 38 C.F.R. § 4.71a.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Id.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at 
Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).  

Affording the Veteran the benefit of the doubt, the Board 
concludes that the criteria for a higher initial rating of 20 
percent under the General Rating Formula for Disease and 
Injuries of the Spine for the period prior to October 29, 
2009 have been met.  The medical evidence, as summarized 
above, demonstrates tightness in the low back and lower 
extremities, paraspinal hypertrophy, and tenderness at the 
S1.  The Veteran is also shown to have mild scoliosis, as 
confirmed by X-ray findings.  In this regard, the Board finds 
the evidence to be least evenly balanced in showing that the 
Veteran has muscle spasm or guarding severe enough to result 
in abnormal spinal contour.  

In making this determination, the Board has considered the 
findings in the May 2005 examination report.  However, as 
explained in the September 2009 remand, the Board has found 
this examination report to be incomplete and inadequate for 
purposes of evaluating the severity of the Veteran's 
disability, given that the finding of no pathological 
diagnosis appears to be inconsistent with the findings in the 
Veteran's service treatment records.  Notably, there is no 
indication that the service treatment records or previous X-
rays were reviewed, or that any new X-rays were taken.  In 
addition, there is no mention of degenerative changes or 
scoliosis, conditions that were clearly documented in the 
Veteran's service treatment records at the time of the 
examination.  Thus, in evaluating the instant appeal, the 
Board has placed greater weight on the other medical evidence 
of record, including the service treatment records, VA 
treatment records and private treatment records.

Having determined that a higher initial rating of 20 percent 
disabling is warranted prior to October 29, 2009, the Board 
must now consider whether the evidence supports an even 
higher rating during this time period. 

In order to establish a rating higher than 20 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine, the medical evidence would need to show forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, as is 
required for a 40 percent evaluation; unfavorable ankylosis 
of the entire thoracolumbar spine, as is required for a 50 
percent evaluation; or unfavorable ankylosis of the entire 
spine, as is required for a 100 percent evaluation.  38 
C.F.R. § 4.71a.  In this regard, the Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  The Board concludes that the 
criteria for a higher rating have not been met.  The range of 
motion findings discussed above does not show forward flexion 
of the thoracolumbar spine 30 degrees or less, nor does it 
show that the Veteran's spine is fixed or immobile.  As such, 
the Board finds that the Veteran has not met the criteria for 
an evaluation in excess of 20 percent under the General 
Rating Formula for Disease and Injuries of the Spine.

The Board is mindful that the Veteran has been shown to have 
intermittent painful motion, mild weakness and mild lack of 
endurance.  However, the General Rating Formula for Disease 
and Injuries of the Spine is for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  This 
implies that the factors for consideration under the holding 
in DeLuca, 8 Vet. App. 202, are accounted for in the rating 
assigned under the general rating formula.  In addition, even 
if the DeLuca factors were not contemplated in the current 
evaluation criteria, there is no credible objective evidence 
that such factors resulted in additional functional 
limitation to the extent that under these codes there would 
be forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, for a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202.  Accordingly, unless Diagnostic Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a rating in 
higher than 20 percent under Diagnostic Codes 5235 to 5243 is 
not warranted.  

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  

In this case, service treatment records show that the Veteran 
has secondary degenerative disc disease.  However, while the 
medical treatment records reflect that the Veteran has been 
treated with various medications, there is no indication that 
he has been prescribed bed rest at any time.  As there is no 
evidence of incapacitating episodes at any time prior to 
October 29, 2009, the Board finds that a higher rating under 
the formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is not warranted.  38 C.F.R. § 4.71a, 
DC 5243.  

The Board has also considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 
5003 for degenerative arthritis.  38 C.F.R. § 4.71a.  In 
certain circumstances, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Here, the evidence demonstrated that the 
Veteran's low back disability is manifested by degenerative 
changes.  Service treatment records show that there is 
secondary degenerative joint disease.  However, Diagnostic 
Code 5003 does not provide for a rating greater than 20 
percent and instead states that arthritis should be rate on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be the General Rating Formula for 
Diseases and Injuries of the Spine.  As discussed above, the 
Board has already determined that a higher evaluation is not 
warranted under that rating criteria.  For these reasons, a 
higher rating is not available under Diagnostic Code 5003.  

The Board further notes that the rating schedule for 
evaluating disabilities of the spine provides that any 
associated objective neurological abnormalities are to be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).  Here, however, the 
Board finds no evidence of any neurologic manifestations so 
as to warrant a separate evaluation under a neurologic 
diagnostic code.  Private treatment records are negative for 
numbness, tingling and radiating symptoms.  A July 2007 VA 
treatment record shows that the Veteran denied numbness in 
the lower extremities and states that there was no sensory 
deficit.  The record does not reflect any objective findings 
of neurological complications.  Therefore, a separate rating 
for chronic neurologic manifestations is not warranted.

In light of the Board's conclusion that the criteria for an 
initial rating in excess of 20 percent have not been met at 
any time prior to October 29, 2009, the rule of Fenderson, 
supra, is not for application.

As such, the Board concludes that a higher initial rating of 
20 percent, but no more, is warranted for the Veteran's 
lumbosacral strain with degenerative changes, status post 
microdiscectomy, prior to October 29, 2009.  The benefit-of-
the-doubt rule has been applied in arriving at this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

b. From October 29, 2009 onward

On VA examination in October 2009, it was noted that the 
Veteran ambulated with heel-to-toe gait with no assistive 
devices.  On stance, the pelvis was parallel to the floor.  
There was a flattening of his lordosis and an increase in 
tone from L1 to S1 bilaterally that was tender.  Sacroiliac 
palpation and sciatic palpation were negative.  On range of 
motion testing, the Veteran could flex from 0 to 70 degrees.  
The examiner noted a right thoracic or thoracolumbar hump.  
The Veteran could extend to 0 degrees; laterally flex from 0 
to 30 degrees to the right and left; and rotate 0 to 30 
degrees to the right and left.  Straight leg raising was 80 
degrees bilaterally.  Motor strength in the hips, quadriceps, 
hamstrings was 5/5 with a thigh circumference of 38 cm on the 
right and 33 cm on the left.  Heel-to-toe and 
inversion/eversion were 5/5 with the calf circumference of 33 
cm.  Reflexes were 2+ and bilaterally symmetrical.  Regarding 
the DeLuca criteria, painful motion  began at 20 degrees, 
limited motion began at 50 degrees, weakness and lack of 
coordination were negative, and lack of endurance was mild to 
moderate.  The examiner stated that additional functional 
impairment due to pain, pain on repetitive use, fatigue, 
weakness, and lack of endurance or incoordination could not 
be specified as degrees of lost motion without resorting to 
speculation.  X-rays demonstrated 38 degrees dextroscoliosis 
of the lumbar spine, minimal degenerative osteoarthritis of 
the T12 and L1 spine with scoliosis, and degenerative 
osteoarthritis of the L4 and L5 spine.  It was noted that 
there was no restriction in the flexion and extension motion 
of the lumbosacral spine.  The diagnosis was moderate 
dextroscoliosis scoliosis and status post microdiscectomy of 
the L4-L5.  

The Board concludes that the criteria for a higher rating of 
40 percent under the General Rating Formula for Disease and 
Injuries of the Spine are not met.  The Veteran does not have 
forward flexion of the thoracolumbar spine 30 degrees or 
less, nor does he have favorable ankylosis of the entire 
thoracolumbar spine, as is required for a 40 percent 
evaluation.  Additionally, there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, as 
is required for a 50 percent evaluation, or unfavorable 
ankylosis of the entire spine, as is required for a 100 
percent evaluation.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
Veteran's lumbar spine.  See DeLuca v. Brown, supra.  Here, 
the Veteran is shown to have painful motion beginning at 20 
degrees and mild-to-moderate lack of endurance.  However, as 
previously discussed, the criteria under the General Rating 
Formula for Diseases and Injuries of the Spine are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine.  Thus, any functional 
impairment due to DeLuca considerations has already been 
considered in the general criteria.  To award an even higher 
rating based on the aforementioned findings, therefore, would 
constitute impermissible pyramiding.  See Esteban, 6 Vet. 
App. at 262.

Additionally, as noted above, a higher rating of 40 percent 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243 (2009).  Again, there is no 
indication in the evidence of record that the Veteran has 
ever been prescribed bed rest by a physician for his low back 
disability from October 29, 2009 onward.  While the October 
2009 VA examination report shows that the Veteran experienced 
symptoms of pain and back spasms and was taking several 
medications, there is no mention of any incapacitating 
episodes.  Accordingly, a higher rating is not available 
under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

Moreover, the Board finds no evidence of any neurologic 
manifestations so as to warrant a separate evaluation under a 
neurologic diagnostic code.  See 38 C.F.R. § 4.71a Note (1).  
The October 2009 examination report reflects negative 
findings for neurological complications.  A separate rating 
for chronic neurologic manifestations is, therefore, not 
warranted.  

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 20 percent have been met at any time from October 
29, 2009 onward, the Board concludes that staged ratings are 
inapplicable.

In view of the foregoing, the Board concludes that a rating 
in excess of 20 percent for lumbosacral strain with 
degenerative changes, status post microdiscectomy, from 
October 29, 2009 onward is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's service-connected 
low back disability are not inadequate.  His complained-of 
symptoms are those contemplated by the rating criteria.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  It does not appear 
that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
that service- connected disability are adequate.  Referral 
for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.


ORDER

A higher initial rating of 20 percent, but no more, for 
lumbosacral strain with degenerative changes, status post 
microdiscectomy, prior to October 29, 2009 is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

An initial rating in excess of 20 percent for lumbosacral 
strain with degenerative changes, status post 
microdiscectomy, from October 29, 2009 onward is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


